Mr. Chief Justice Hernández
delivered the opinion of the court.
In an action of debt brought in the District Court qí ,San Juan, Section 1, by Dolores Gutierrez del Arroyo against the heirs of Rafael Gutiérrez del Arroyo et al., judgment was entered against the defendants on May 29, 1919.
The said judgment was set aside by an order of January 2, 1920, as to three of the defendants, and from that order *471the plaintiff appealed to this court and filed the corresponding transcript of the record together with a brief in support of the appeal.
The same judgment was set aside by another order of March 19, 1920, as to another defendant who was not affected by the first order, and from this second order the plaintiff also appealed, but has not filed a transcript of' the. record in tbe office of the secretary of this court for the prosecution of the appeal.
The appellant in both appeals, taking as a basis the facts set forth, filed a motion on April 24 last past, praying that the appeals be joined; that tfie transcript for the first appeal be considered as filed also for the prosecution of the second appeal, without prejudice to filing any additional transcript, and that the brief in support of the first appeal be extended to the second, without prejudice to filing an additional brief.
The said motion was heard and the mover alone appeared.
By an express provision of law an appellant is under the obligation of filing in this court the necessary transcript for the prosecution of bis appeal and that transcript should be prepared in the lower court, where the parties may in due time make such stipulations as they deem convenient.
We have no basis for taking any action concerning the joining of the appeals, one of which is being prosecuted and the other is still pending the filing of the transcript of the record.
The motion of April 24, 1920, must be

Overruled.

Justices Wolf, del Toro, Aldrey and Hutchison concurred,